FILED
                             NOT FOR PUBLICATION                              MAR 25 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NOLI C. YAGO,                                     No. 10-73362

               Petitioner,                        Agency No. A044-455-456

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Noli C. Yago, a native and citizen of the Philippines, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252(a)(2)(D). We review de novo questions of law and claims of constitutional

violations. Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009). We deny the

petition for review.

      The agency correctly determined that Yago’s convictions under the

California Health and Safety Code were controlled substance offenses for which he

is removable under 8 U.S.C. § 1227(a)(2)(B)(i), where the complaint and judgment

of conviction establish that Yago pleaded guilty to three counts involving

methamphetamine. See Cabantac v. Holder, 693 F.3d 825, 827 (9th Cir. 2012)

(where the conviction record specified that a defendant pleaded guilty to a

particular count of the complaint, the court can consider the facts alleged in that

count); Young v. Holder, 697 F.3d 976, 983 (9th Cir. 2012) (en banc) (noting

documents court may consider in modified categorical analysis).

      The agency also correctly determined that Yago is ineligible for cancellation

of removal because his accrual of continuous residence terminated upon his

commission of the controlled substance offenses. See 8 U.S.C. § 1229b(a), (d)(1)

(requiring seven years of continuous residence, and deeming residence to end upon

commission of an offense listed at 8 U.S.C. § 1227(a)(2)).




                                           2                                    10-73362
      Because Yago failed to identify any error in his proceedings before the IJ,

his due process claim is unavailing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (an alien must show error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         3                                   10-73362